DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
Claim Objections
Claim 16 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to recite “The control module…” Claim 12 is an independent claim and it is unclear what the preamble is referring to by reciting “the”  control 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, 12, 14, 15, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2016/0017964), hereinafter referred to as Yu.
Regarding claim 1,  Yu discloses a control module to control a window shade (114) comprising; 
a housing having an end wall and a shell plate (144) (a housing is formed between 142 and plate 144 with an end wall opposite of 144 to form the housing; Yu: Figure 1-3);
	Figure 1 of Yu:

    PNG
    media_image1.png
    655
    643
    media_image1.png
    Greyscale


drive means (190) engageable with said window shade for rotatably driving the driven gear means so as to raise and lower said window shade relative the opening (Yu: Figure 10); and 
a rod (122) for driving said drive means (190).  
Regarding claim 2, said control module includes 
a clutch (138) disposed within said housing (Yu: Figures 2 and 3) and engageable with said window shade, 
said driven gear means (182B) engageable with said clutch (138).  
Regarding claim 3, wherein the drive means (190) comprises a drive gear means (190) (Yu: Figure 10) between said shell plate (144) and said end wall (Yu: Figures 1 and 11) and engageable with said driven gear means (182B) to rotationally drive said clutch (138) and said window shade about an axis for raising and lowering said window shade.
Regarding claim 4,  wherein said housing includes a first housing portion (within 142) for receiving said driven gear means (182B) and a second housing portion (portion extending from 142 towards 182) communicating with said first housing portion, said second housing portion for receiving said drive gear means (understood to be drive means 190) (Yu: Figures 2 and 11).  
Regarding claim 5,  the shell plate (144) covers said driven gear means (182B) in said first housing portion covers said drive gear means (190) in said53244807.13  second housing portion and constrains said drive gear means and driven gear means against binding.  
Regarding claim 6,  said second housing portion is axially spaced from said axis (Yu: Figure 11).  
Regarding claim 7, said driven gear means (182B) comprises a spur gear (the gear portion has straight teeth) disposed at said one end of said clutch between said shell plate so as to define a gap distance between said one end of said shade and said end wall.
Regarding claim 9, at least one intermediate gear (188) between said spur gear and said drive gear means (Yu: Figures 2, 10, 11).  
Regarding claim 11, said clutch includes selectively engageable braking means for preventing said shade from unrolling when said driven gear means is idle (the clutch includes stop regions which prevent unrolling).
Regarding claim 12, as best understood, Yu discloses a control module to control a window shade roll comprising; 
a housing (defined by the right side of 142 and 144) disposed at one end of said window shade roll (Yu: Figure 1, copied above), said housing having a control end wall, a shell plate (144) and a first cavity and a second cavity (cavities within 142), said first cavity communicating with said second cavity (Yu: Figure 2); 53244807.14 
a spur gear (182B) disposed in said first cavity between said control end wall and shell plate, to define a gap distance between said shell plate and said control end wall; 
a clutch (138) projecting from said spur gear into said window shade roll, said spur gear rotatable with said clutch (138) about a clutch axis for raising and lowering a window shade from said window shade roll’ 
drive gear means (190) disposed in said second cavity and offset from said clutch axis, said drive gear means (190) engageable with said spur gear (182B) to rotatably drive said clutch about said clutch axis for raising and lowering said window shade; and a rod (122) connected to said drive gear means for rotatably driving said spur gear (Yu: Figure 10).  
Regarding claim 14, said drive gear means includes a worm gear engageable with said spur gear (Yu: paragraph [0072]).  
Regarding claim 15, including at least one intermediate gear (188) between said spur gear and said drive gear means.  
Regarding claim 23, said drive gear means (190) includes a drive shaft (186) disposed at an angle relative the housing (142, 144) and said wand (122) hangs vertically downwardly .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied in claims 7 and 12 above.
Regarding claims 8 and 13, although Yu discloses a gap distance between one end of the shade (right side of shade) and the end wall (144), the distance is not specifically disclosed to be between 5 to 8 millimeters.  However, providing a thickness of 5 to 8 millimeters would have been obvious since it involves a mere change in size.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding claims 10 and 16,  said drive gear means includes a worm gear engageable with said spur gear (Yu: paragraph [0072]).  
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied in claim 12 above, in further view of Toti (US 8,251,119).
Regarding claim 19, 20 and 22, Yu discloses that the rod is a wand that is rotated to operate the control module. Yu fails to disclose that the wand includes a shaft defining spiral 
Regarding claim 21, Yu as modified with Toti discloses said clutch includes selectively engageable braking means for preventing said shade from unrolling when said spur gear is idle (the clutch includes stop regions which prevent unrolling).
Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. Applicant argues that neither Yu nor Toti teach a shell plate or spiral  protrusions having angled side walls. Examiner respectfully disagrees. Yu teaches the housing is defined by 142 in Fig 2 (copied below). The housing has an end wall forming the left side body of the housing and a  shell plate is provided on the right by element 144 to provide a enclosed housing.

    PNG
    media_image2.png
    688
    802
    media_image2.png
    Greyscale

Further, Toti discloses angled side walls in Figure 71. The protrusions that extend around the wand are angled as they extend from the first end to the second end of the wand.

    PNG
    media_image3.png
    744
    216
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634